EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
With respect to the claims:
Claim 1: Line 12, after “navigation command”, delete -- . --.
Claim 17: Line 3, delete – cancel and add to 14? --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAMI KHATIB/Primary Examiner, Art Unit 3669